Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

BETWEEN

CHRISTOPHER & BANKS CORPORATION

AND

LORNA NAGLER

THIS AGREEMENT is effective when fully executed by the parties, by and between
Christopher & Banks Corporation, a corporation duly organized and existing under
the laws of the State of Delaware (the “Corporation”), and Lorna Nagler
(“Executive”).

ARTICLE 1

EMPLOYMENT

1.1                                 Commencing as of August 31, 2007, the
Corporation hereby employs Executive, and Executive agrees to be employed by the
Corporation as its President and Chief Executive Officer (“CEO”).  Further, the
Board of Directors of the Corporation shall at its October 2007 Board Meeting
vote to add Executive as a voting member of the Board of Directors.

ARTICLE 2

TERM

2.1                                 The term of this Agreement shall be the
period commencing on August 31, 2007 and ending when terminated as hereinafter
provided in Articles 12 or 13.

ARTICLE 3

DUTIES

3.1                                 Executive agrees to perform such duties as
are customarily incident to her position as CEO and as are assigned to her from
time to time by the Board of Directors of the Corporation.  Executive agrees to
devote her full business time and effort, to the best of her ability, to carry
out her duties as an Executive of the Corporation for the profit, benefit and
advantage of the business of the Corporation.  Executive shall report directly
to the Board of Directors.

ARTICLE 4

COMPENSATION AND BENEFITS

4.1                                 The Corporation agrees to pay Executive an
annualized base salary, less required and authorized deductions and withholding,
as follows:

 

      Annualized amount

 

 

 

 

 

 

 

 

 

The remainder of Fiscal Year 2008

 

 

 

$

800,000

 

 

 

Fiscal Year 2009

 

 

$

850,000

 

 

 

Fiscal Year 2010

 

 

$

850,000

 

 

1


--------------------------------------------------------------------------------


If this Agreement remains in effect after the close of fiscal year 2010, for
each fiscal year thereafter, Executive’s base salary shall be reviewed and
adjustments, if any, shall be determined by the Board of Directors in its sole
discretion; however, such base salary cannot be reduced below $850,000 or the
Executive’s base salary for fiscal year 2010, whichever is higher.  Executive’s
base salary shall be payable at the same intervals as the Corporation pays other
executives.

4.2                                 As of the effective date of this Agreement
the Corporation shall grant to Executive non-qualified stock options covering
98,700 shares, vesting in equal installments over three years starting one year
from Executive’s first date of employment.  The exercise price of the stock
options will be the closing price of the Corporation’s Common Stock on the New
York Stock Exchange on Executive’s first date of employment.  On the date of the
Corporation’s first board meeting in 2008, the Corporation shall grant to
Executive non-qualified stock options covering 1,300 shares, vesting to the
extent of 434 shares on the first anniversary of the Executive’s first date of
employment with an additional 433 shares vesting on each of the second and third
anniversaries of the first date of employment.  The exercise price of such stock
options will be the closing price of the Corporation’s Common Stock on the New
York Stock Exchange on date of the first board meeting in 2008.  The options
will be granted under the Corporation’s 2005 Stock Incentive Plan, and will be
subject to Option Agreements.

4.3                                 As of the effective date of this Agreement
the Corporation shall grant to Executive 40,000 shares of its Common Stock as a
restricted stock grant and, provided Executive continues to be employed by the
Corporation as its Chief Executive Officer and has not given any notice of
resignation before or on such dates, on each of May 31, 2008, 2009, 2010 and
2011, the Corporation shall grant to Executive additional restricted stock
grants of 40,000 shares of the Corporation’s Common Stock.  The restricted stock
will be granted under the Corporation’s 2005 Stock Incentive Plan, and will be
subject to Restricted Stock Agreements.  The first grant of 40,000 shares will
be subject to a Restricted Stock Agreement entered into by Executive
concurrently with this Employment Agreement.  The subsequent annual grants of
40,000 shares will be subject to Restricted Stock Agreements to be entered into
on the date of grant, each of which shall have risks of forfeiture as described
in Exhibit A to this Agreement.

4.4                                 Provided Executive remains employed by the
Corporation through February 28, 2008, the Corporation will pay Executive a
guaranteed bonus of $250,000, less required and authorized withholding and
deductions, for Fiscal Year 2008.  Thereafter, provided Executive remains
employed by the Corporation the entire fiscal year, Executive shall be eligible
to earn an annual bonus each fiscal year of up to 100% of her then-current base
salary in accordance with the Corporation’s senior executive incentive plan as
in effect and approved by the Board of Directors from time to time.  The bonus
is earned at the close of the fiscal year and will be paid to Executive
regardless of whether she is employed on the date the bonus is actually paid.
Notwithstanding anything herein to the contrary,  if Executive’s employment
terminates for any reason other than termination with Cause or resignation
without Good Reason, she will be eligible to earn the annual bonus for the
fiscal year of her termination pro rata for the number of months she was
employed during the fiscal year.  If a bonus is earned, it will be paid to
Executive between March 1 and May 15 following the close of the fiscal year.

4.5                                 Subject to the terms and conditions of such
plans and programs, Executive shall be entitled to participate in the various
other employee benefit plans and programs applicable to senior executives of the
Corporation including, but not limited to, medical insurance, disability
insurance and other benefits.  In

2


--------------------------------------------------------------------------------


addition, Executive shall be eligible for the Corporation’s short and long term
disability benefit plan on August 31, 2007, and, if for any reason Executive can
not be covered by that plan on that date, the Corporation will provide
comparable long and short term disability coverage to Executive until she is
eligible to participate in the plan.  Further, the Corporation will pay to
Executive her current COBRA premium for the period prior to Executive becoming
eligible for the Corporation’s health insurance plan, and that amount will be
the amount of her then current COBRA payment, grossed up for tax purposes.

4.6                                 The Corporation shall pay to Executive a car
allowance of $1,250 per month.

4.7                                 Executive shall be entitled during each full
calendar year in which this Agreement remains in effect to four (4) weeks (20
business days) of paid vacation time, and a pro rata portion thereof for any
partial calendar year of employment.  Any vacation time not used during any such
calendar year may not be carried forward to any succeeding calendar year and
shall be forfeited.  Employee shall not be entitled to receive any payment in
cash for vacation time remaining unused at the end of any year.  At separation
from employment, the Corporation will pay Executive for any unused vacation in
the year of such separation, prorated from January 1 to Executive’s last day of
employment.

4.8                                 The Corporation will reimburse Executive for
all reasonable and documented business expenses in accordance with its expense
reimbursement policy, including, without limitation, Executive’s travel-related
expenses for Executive’s travel from Ohio to Plymouth, Minnesota prior to her
establishing a personal residence in the Minneapolis-St. Paul area.

4.9.                              The Executive agrees that she will establish a
personal residence in the Minneapolis-St. Paul area within 12 months of her
commencement of employment with the Corporation.  The Corporation will: (1) pay
for Executives’ coach round-trip airfare, lodging and car rental while on
house-hunting trips to the Minneapolis-St. Paul area; (2) pay for and arrange
the pack and move of Executive’s household goods through one of its preferred
carriers; (3) pay for the transport of up to two of Executive’s personal
vehicles from Powell, Ohio to the Minneapolis-St. Paul area; (4) pay up to
$5,000 per month for up to twelve (12) months of temporary living expenses in
corporate housing/apartment while Executive secures a permanent place of
residence in the Minneapolis-St. Paul area; (5) in the event that Executive
purchases a residence in the Minneapolis-St. Paul area before the end of her
first twelve (12) months of employment but has not yet sold her home in Powell,
Ohio during such time period, reimburse Executive for her mortgage payments on
the Powell, Ohio residence up to $5,000 per month until the earlier of the sale
of her Powell, Ohio residence or the end of such twelve (12) month period; (6)
reimburse Executive for a maximum of 6% realtor fees associated with the sale of
her residence in Powell, Ohio; (7) reimburse Executive for her closing costs in
connection with her purchase of a home in the Minneapolis-St. Paul area; and (8)
to protect Executive against a potential loss on the sale of her home in Powell,
Ohio, pay Executive an amount equal to the difference, if any, between
Executive’s purchase price of her home in Powell, Ohio and the average of three
appraisals of current market value conducted by real estate experts for such
home, up to $200,000.  The Corporation shall also pay or reimburse Executive, as
the case may be, a tax gross up of the foregoing items to the extent that such
items are included in the Executive’s taxable income or are nondeductible for
federal income tax purposes by the Executive.

If Executive’s employment should terminate for any reason other than termination
with Cause or resignation without Good Reason, any reimbursements under this
section not yet made shall be made to or on behalf of Executive and all payments
under this section shall be made to or on behalf of Executive in

3


--------------------------------------------------------------------------------


accordance with this section for the balance of the twelve month period,
including, but not limited to, the monthly allowance, the reimbursement of
realtor fees, closing costs and sale differential.

4.10                           In addition to any other rights as set forth in
this Agreement, upon termination of Executive’s employment, regardless of the
reason, Executive shall be entitled to receive the accrued but unpaid portion of
Executive’s salary through the date of termination, any accrued but unused
vacation balance through the date of termination, any properly incurred and
submitted unpaid expenses, and benefits that are vested as of the date of
termination.

ARTICLE 5

LIFE AND LONG-TERM CARE INSURANCE

5.1                                 The Corporation, at its own expense, shall
provide life insurance coverage on Executive’s life in accordance with this
section.  The Corporation will use its best efforts to establish such coverage
as soon as possible following August 31, 2007.   The death benefit shall be in
the amount of $2,500,000, $1,000,000 in the form of whole life insurance,
$1,000,000 in the form of term life insurance, and $500,000 in the form of
either whole life insurance or term life insurance as mutually agreed by the
parties.  The Executive will be the owner of both policies.  The death benefit
shall be payable to a beneficiary designated solely by Executive.  In addition,
the Executive will be eligible to participate in the Corporation’s Life
Insurance and Supplemental Life Insurance benefit applicable to senior
executives of the Corporation, subject to the terms and conditions of such plans
and programs.  The Corporation shall have the right at its own expense and for
its own benefit to purchase additional insurance on Executive’s life, and
Executive shall cooperate by providing necessary information, submitting to
required medical examinations, and otherwise complying with the insurance
carrier’s requirements.

5.2                                 The Corporation shall have the right to
maintain a term life insurance policy in the amount of $2,000,000 on Executive’s
life, naming the Corporation as beneficiary.

5.3                                 Executive shall be entitled to “long-term
care insurance,” which insurance shall be provided at the expense of the
Corporation in accordance with this section.  The Corporation will use its best
efforts to establish such insurance as soon as possible following August 31,
2007.  The annual premiums for such insurance will be paid by the Corporation
during Executive’s employment based upon a ten-year paid schedule.

ARTICLE 6

DEFINITIONS

6.1                                 “Cause” shall mean a determination that the
Executive (i) has been convicted of, or entered a plea of nolo contendere to, a
crime that constitutes a felony under Federal or state law, (ii) has engaged in
willful gross misconduct in the performance of the Executive’s duties to the
Corporation or an Affiliate or (iii) has committed a material breach of this
Agreement.  If Executive is a member of the Board of Directors, she shall
neither vote on any such determination of “Cause,” nor shall she be counted for
purposes of determining a majority of the directors with respect to any such
determination.  Provided further that in connection with an event described in
Section 6.1(ii) or (iii) above, Executive shall first have received a written
notice from the Corporation which sets forth in reasonable detail the manner in
which Executive has materially failed to perform her job duties or materially
breached this Agreement, and Executive shall have a

4


--------------------------------------------------------------------------------


period of ten (10) business days to cure the same, but the Corporation shall
neither be required to give written notice of, nor shall Executive have a period
to cure, the same or any similar failure which was the subject of an earlier
written notice to Executive hereunder.

6.2                                 A “Change in Control” shall be deemed to
have occurred upon:

(i) the occurrence of (A) an acquisition by any individual, entity or group
(within the meaning of Section 13(d)(3) or l4(d)(2) of the Exchange Act) (a
“Person”) of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of a percentage of the combined voting power of the then
outstanding voting securities of the Corporation entitled to vote generally in
the election of directors (the “Corporation Voting Securities”) (but excluding
(1) any acquisition directly from the Corporation (other than an acquisition by
virtue of the exercise of a conversion privilege of a security that was not
acquired directly from the Corporation), (2) any acquisition by the Corporation
or an Affiliate and (3) any acquisition by an employee benefit plan (or related
trust) sponsored or maintained by the Corporation or any Affiliate) (an
“Acquisition”) that is thirty percent (30%) or more of the Corporation Voting
Securities;

(ii) at any time during a period of two (2) consecutive years or less,
individuals who at the beginning of such period constitute the Board (and any
new directors whose election by the Board or nomination for election by the
Corporation’s shareholders was approved by a vote of at least two-thirds (2/3)
of the directors then still in office who either were directors at the beginning
of the period or whose election or nomination for election was so approved)
cease for any reason (except for death, Disability or voluntary retirement) to
constitute a majority thereof;

(iii) an Acquisition that is fifty percent (50%) or more of the Corporation
Voting Securities;

(iv) the consummation of a merger, consolidation, reorganization or similar
corporate transaction, whether or not the Corporation is the surviving
Corporation in such transaction, other than a merger, consolidation, or
reorganization that would result in the Persons who are beneficial owners of the
Corporation Voting Securities outstanding immediately prior thereto continuing
to beneficially own, directly or indirectly, in substantially the same
proportions, at least fifty percent (50%) of the combined voting power of the
Corporation Voting Securities (or the voting securities of the surviving entity)
outstanding immediately after such merger, consolidation or reorganization;

(v) the sale or other disposition of all or substantially all of the assets of
the Corporation;

(vi) the approval by the shareholders of the Corporation of a complete
liquidation or dissolution of the Corporation; or

(vii) the occurrence of any transaction or event, or series of transactions or
events, designated by the Board in a duly adopted resolution as representing a
change in the effective control of the business and affairs of the Corporation,
effective as of the date specified in any such resolution.

6.3                                 “Confidential Information” means any
information that is not generally known, including trade secrets, outside the
Corporation and that is proprietary to the Corporation, relating to any phase of
the Corporation’s existing or reasonably foreseeable business which is disclosed
to Executive during Executive’s employment by the Corporation including
information conceived, discovered or developed by Executive.

5


--------------------------------------------------------------------------------


Confidential Information includes, but is not limited to, business plans;
financial statements and projections; operating forms (including contracts) and
procedures; payroll and personnel records; marketing materials and plans;
proposals; supplier information; customer information; software codes and
computer programs; customer lists; project lists; project files; training
manuals; policies and procedures manuals; health and safety manuals; target
lists for new stores and information relating to potential new store locations;
price information and cost information; administrative techniques or documents
or information that is designated by the Corporation as “Confidential” or
similarly designated.

6.4                                 A “Competitor” means The Cato Corporation,
Talbots, Inc., Chico’s FAS, Inc., Coldwater Creek, Inc., Dress Barn Inc., United
Retail Group, Inc and Ann Taylor.  This list may be amended by mutual written
agreement of the parties.  “Competitor” shall also include all divisions and
subsidiaries of the stores identified in this Section 6.4, as may be amended by
the parties.

6.5                                 “Fiscal year” means March 1 of one year
until February 28 of the following year; for example, the 2008 fiscal year for
the Corporation runs from March 1, 2007 to February 28, 2008.

6.6                                 “Good Reason” means a resignation of
employment by the Executive within sixty (60) days following the occurrence of
any one or more of the following events without the Executive’s written consent
(i) any reduction in Executive’s position, title or base compensation,  (ii) a
requirement that the Executive’s location of employment be relocated by more
than fifty (50) miles from her then-current location of employment, or (iii) the
Corporation’s material breach of this Agreement.   A Good Reason resignation
shall be communicated by written notice to the Corporation, and shall be deemed
to occur on the date such notice is delivered to the Corporation, unless the
circumstances giving rise to the Good Reason resignation are cured within ten
(10) business days of the Corporation’s receipt of such notice.

ARTICLE 7

NONCOMPETITION AND NONSOLICITATION

7.1                                 During Executive’s employment, Executive
will not plan, organize or engage in any business competitive with any product
or service marketed or planned for marketing by the Corporation or conspire with
others to do so.

7.2                                 During Executive’s employment and for a
period of one year after termination of Executive’s employment with the
Corporation for any reason, whether voluntary or involuntary, Executive will
not, without the written permission of the Corporation, directly or indirectly
(i) engage in activities with or provide services to a Competitor or (ii) own
(whether as a shareholder, partner or otherwise, other than as a 5% or less
shareholder of a publicly held company) any interest in a Competitor, or (iii)
be connected as an officer, director, advisor, consultant or employee of, or
participate in the management of, any Competitor.

7.3                                 During Executive’s employment and for a
period of one year after termination of Executive’s employment with the
Corporation for any reason, whether voluntary or involuntary, Executive will
not, directly or indirectly, solicit, entice, or induce (or attempt to do so)
any employee of the Corporation to be employed by any other party or to
terminate such employee’s employment with the Corporation.  This Section 7.3
shall apply to then-current employees and employees employed by the Corporation
at the time of the Executive’s termination.

6


--------------------------------------------------------------------------------


7.4                                 During Executive’s employment and for a
period of one year after termination of Executive’s employment with the
Corporation for any reason, whether voluntary or involuntary, Executive will
not, directly or indirectly, engage (or attempt to do so, directly or
indirectly) any vendor of the Corporation on behalf of a Competitor or encourage
or induce any vendor of the Corporation to curtail or cease its relationship
with the Corporation.  This Section 7.4 shall apply to then-current vendors and
any vendor who was a vendor of the Corporation at any time in the one-year
period immediately prior to Executive’s termination date.

ARTICLE 8

CONFIDENTIAL INFORMATION AND COMPANY PROPERTY

8.1                                 Unless authorized in writing by the
Corporation, Executive will not directly or indirectly divulge, either during or
after the term of her employment, or until such information becomes generally
known, to any person not authorized by the Corporation to receive or use it any
Confidential Information for any purpose whatsoever.

8.2                                 All documents or other tangible property
relating in any way to the business of the Corporation which are conceived by
Executive or come into her possession during her employment shall be and remain
the exclusive property of the Corporation and Executive agrees to return all
such documents and tangible property to the Corporation upon termination of her
employment or at such earlier time as the Corporation may request of Executive.

ARTICLE 9

INVENTIONS AND COPYRIGHT

9.1                           Executive hereby irrevocably assigns to the
Corporation and its successors, assigns, and legal representatives:

i)                                  Except as provided by any statutory notice
provided herewith, the entire right, title and interest to all Inventions;

“Inventions”, as used herein, means all inventions conceived or made or reduced
to practice in whole or in part by Executive during employment by the
Corporation, including discoveries, improvements, designs, processes,
techniques, equipment, trademarks, and ideas (whether patentable or not and
including, without limitation, those that might be copyrightable).

ii)                                  The entire right, title and interest to any
United States or foreign Letters Patents which may issue or that has issued with
respect to Inventions;

iii)                               The entire right, title and interest to any
renewals, reissues, extensions, substitutions, continuations,
continuations-in-part, or divisions that may be filed with respect to the
Inventions, applications, and patents;

iv)                              The right to apply for Letters Patents in
foreign countries in its own name and to claim any priority rights to which such
foreign applications are entitled under international

7


--------------------------------------------------------------------------------


conventions, treaties or otherwise; and

v)                                     The right to sue for past, present, and
future infringement of such Inventions and Letters Patent.

Executive further agrees to provide written disclosure of all Inventions to the
Corporation, even if a particular Invention is not assigned according to terms
of any statutory notice provided herewith.  Executive hereby authorizes and
request the Commissioner of Patents and Trademarks to issue to the Corporation
any Letters Patents which may be granted in accordance with this Assignment. 
This Agreement does not apply to an invention for which no equipment, supplies,
facility or trade secret information of the Corporation was used and which was
developed entirely on Executive’s own time, and (1) which does not relate (a)
directly to the business of the Corporation or (b) to the Corporation’s actual
or demonstrably anticipated research or development, or (2) which does not
result from any work performed by Executive for the Corporation.

9.2                                 Executive hereby acknowledges and agrees
that, to the extent any work performed by Executive for the Corporation gives
rise to the creation of any copyrightable material (“Work”), all such Work,
including all text, software, source code, scripts, designs, diagrams,
documentation, writings, visual works, or other materials shall be deemed to be
a work made for hire for the Corporation.  To the extent that title to any Work
may not, by operation of law, vest in the Corporation or such Work may not be
considered work made for hire for the Corporation, all rights, title and
interest therein were assigned and are hereby irrevocably assigned to the
Corporation, including but not limited to the right to sue for past, present,
and future infringement of any Work.  All such Work shall belong exclusively to
the Corporation, with the Corporation having the right to obtain and to hold in
its own name, copyrights, registrations or such other protection as may be
appropriate to the subject matter, and any extensions and renewals thereof.  To
the extent that title to any Work may not be assigned to the Corporation,
Executive hereby grants the Corporation a worldwide, nonexclusive, perpetual,
irrevocable, fully paid-up, royalty-free, unlimited, transferable, sublicensable
license, without right of accounting, in such Work.  Executive agrees to execute
and deliver without further consideration such documents and to perform such
other lawful acts as the Corporation, its successors and assigns may deem
necessary to fully secure the Corporation’s rights, title or interest in all
Works and Inventions as set forth in this Agreement.

ARTICLE 10

JUDICIAL CONSTRUCTION AND SEVERABILITY

10.1                           Executive believes and acknowledges that the
provisions contained in this Agreement, including the covenants contained in
Articles 7, 8 and 9 of this Agreement, are fair and reasonable, and necessary to
protect the Corporation’s legitimate business interests.  Nonetheless, it is
agreed that if a court finds any of these provisions to be invalid in whole or
in part under the laws of any state, such finding shall not invalidate the
covenants, nor the Agreement in its entirety, but rather the covenants shall be
construed and/or bluelined, reformed or rewritten by the court as if the most
restrictive covenants permissible under applicable law were contained herein. 
If the invalid part cannot be so modified, that part may be severed and the
other parts of the Agreement shall remain enforceable.

8


--------------------------------------------------------------------------------


ARTICLE 11

RIGHT TO INJUNCTIVE RELIEF

11.1                           Executive acknowledges that a breach by Executive
of any of the terms of Articles 7, 8 or 9 of this Agreement will render
irreparable harm to the Corporation.  Accordingly, the Corporation shall
therefore be entitled to any and all equitable relief, including, but not
limited to, injunctive relief, and to any other remedy that may be available
under any applicable law or agreement between the parties.

ARTICLE 12

CHANGE OF CONTROL

12.1                           If Executive’s employment is terminated by the
Corporation or its successor without Cause or by the Executive by resignation
with Good Reason upon or within twelve (12) months following a Change in
Control, all restricted stock held by Executive shall vest immediately for the
benefit of Executive, and the Board of Directors will use its reasonable efforts
to register such shares under the Securities Act of 1933, as amended, if
necessary.

12.2                           If Executive’s employment is terminated by the
Corporation or its successor without Cause or by the Executive by resignation
with Good Reason upon or within twelve (12) months following a Change in
Control, Executive shall be entitled to receive from the Corporation or its
successor (A) a lump sum payment equivalent to one (1) year of her then-current
base salary, (B) provided Executive is eligible for and timely elects COBRA
coverage, payment of Executive’s COBRA premiums for a period not to exceed
twelve (12) months and that amount will be the amount of her then current COBRA
payment, grossed up for tax purposes, and (C) any other compensation and
benefits owed at termination of employment pursuant to Article 4.  This payment
shall be made by the Corporation or its successor within sixty (60) business
days following Executive’s termination date, subject to the application of Code
Section 409A as set forth in Section 13.1 of this Employment Agreement.  This
payment shall be in lieu of, and not in addition to, any severance pay or
benefits set forth in Section 13.1 of this Employment Agreement.  Executive
shall be entitled to the payment set forth in this Section 12.2 only if she is
in compliance with Articles 7, 8 and 9 of this Agreement and first executes,
returns, does not rescind and complies with a release of claims agreement in
favor of the Corporation or its successor in a form substantially similar to the
document attached hereto as Exhibit B.

12.3                           In the event any Change of Control Benefit, as
defined below, payable to Executive would constitute an “excess parachute
payment” as defined in Code Section 280G, Executive shall receive a “tax
gross-up” payment sufficient to pay the initial excise tax applicable to such
excess parachute payment (but excluding the income and excise taxes, if any,
applicable to the tax gross-up payment).  Such additional cash payment shall be
made within sixty (60) days following the effective date of the Change of
Control, subject to the application of Code Section 409A as set forth in Section
13.1 of this Agreement.  For purposes of this Section 12.3, a “Change of Control
Benefit” shall mean any payment, benefit or transfer of property in the nature
of compensation paid to or for the benefit of Executive under any arrangement
which is considered contingent on a Change of Control for purposes of Code
Section 280G, including, without limitation, any and all of the Corporation’s
salary, bonus, incentive, restricted stock, stock option, equity-based
compensation or benefit plans, programs or other arrangements, and shall include
benefits payable under this Agreement.

9


--------------------------------------------------------------------------------


ARTICLE 13

TERMINATION

13.1                           Notwithstanding anything herein to the contrary,
the Corporation may terminate the employment of Executive at any time without
Cause by written notice of termination of employment to Executive.  Further, the
Executive may terminate her employment at any time with Good Reason.

In the event that the Corporation terminates the employment of Executive without
Cause or the Executive resigns her employment with the Corporation with Good
Reason, Executive shall receive (A) severance payments equal to her then-current
base salary (i) from the date of termination until August 31, 2010 or (ii) for a
period of twelve (12) months, whichever period of time is greater, (B) provided
Executive is eligible for and timely elects COBRA coverage, payment of
Executive’s COBRA premiums for a period equivalent to the applicable severance
period but not to exceed eighteen (18) months and that amount will be the amount
of her then current COBRA payment, grossed up for tax purposes, and (C) any
other compensation and benefits owed at termination of employment pursuant to
Article 4.  If, however, following the three month anniversary of her
termination date, Executive has already secured or secures other employment,
self employment or a consulting position, the remaining severance amount payable
to or on behalf of Executive by the Corporation shall be offset and reduced by
such other cash compensation Executive earns through such other employment or
consulting arrangements during the severance period hereunder.  Executive agrees
to immediately notify the Corporation of the amount of compensation earned by
her through other employment, self-employment or consulting during the severance
period hereunder, following the three month anniversary of her termination
date.  Severance pay due to Executive hereunder will be made over time in
accordance with the Corporation’s regular payroll schedule after expiration of
any applicable rescission periods, subject to the application of Code Section
409A as set forth below.  Executive shall be entitled to the severance pay and
benefits set forth in this Section 13.1 only if she is in compliance with
Articles 7, 8 and 9 of this Agreement and first executes, returns, does not
rescind and complies with a release of claims agreement in favor of the
Corporation in a form substantially similar to the document attached hereto as
Exhibit B.

Except as provided in Article 12 and this Section 13.1, all compensation and
benefits, including the vesting of outstanding restricted stock, provided to
Executive under this Agreement shall immediately cease upon her termination,
subject to applicable employment laws and regulations.

Notwithstanding the foregoing, if the severance payments described in this
Section 13.1 or the change of control payments described in Section 12.2 are
subject to the requirements of Code Section 409A and the Corporation determines
that Executive is a “specified employee” as defined in Code Section 409A as of
the date of the termination, such payments shall not be paid or commence earlier
than the date that is six months after the termination, but shall be paid or
commence during the calendar year following the year in which the termination
occurs and within 30 days of the earliest possible date permitted under Code
Section 409A.

Notwithstanding anything herein to the contrary, this Section 13.1 shall not
apply if Executive’s employment is terminated by the Corporation or its
successor without Cause, or Executive resigns her employment for Good Reason,
upon or within twelve (12) months following a Change in Control.  In such case,
Section 12 of this Agreement shall control.

13.2                           The Corporation may terminate Executive’s
employment at any time for Cause, and the

10


--------------------------------------------------------------------------------


Executive may resign her employment without Good Reason; provided, however, that
in the event of Executive’s resignation without Good Reason, she must provide at
least ninety (90) calendar days advance written notice of resignation of
employment to the Corporation.  All compensation and benefits provided to
Executive under this Agreement shall immediately cease upon her termination or
resignation under this Section 13.2 (including, but not limited to, bonus
eligibility), subject to applicable employment laws and regulations, except
Executive shall receive any compensation and benefits owed at termination of
employment pursuant to Article 4.

13.3                           This Agreement will terminate upon Executive’s
death or upon Executive’s disability that prevents her from performing her
essential job functions under this Agreement, with or without reasonable
accommodation, for a continuous period of 180 calendar days or for periods
aggregating 180 calendar days in any eighteen (18) month period.  At such time
all compensation and benefits provided to Executive under this Agreement shall
immediately cease upon such termination, subject to applicable employment laws
and regulations, except, (A) if termination is due to disability and provided
Executive is eligible for and timely elects COBRA coverage, the Corporation will
pay Executive’s COBRA premiums for a period of eighteen (18) months and that
amount will be the amount of her then current COBRA payment, grossed up for tax
purposes, and (B) if termination is due to death or disability the Executive
will be entitled to receive any other compensation and benefits owed at
termination of employment pursuant to Article 4.

ARTICLE 14

INDEMNIFICATION

14.1                           Executive as a director, officer, agent, and
employee of the Corporation, shall be entitled to all the protection from
liability and all the rights to indemnification provided by Minnesota law and
any other applicable state or federal law, whether statutory or common law, to
current and former directors, officers, agents, or employees of the Corporation,
and shall be entitled to protection from liability and to indemnification
afforded by applicable Corporation by-laws, resolutions, and/or insurance for
current and former directors, officers, agents and/or employees.

ARTICLE 15

ASSIGNMENT

15.1                           Executive consents to and the Corporation shall
have the right to assign this Agreement to its successors or assigns. 
Additionally, Executive consents to and the Corporation shall have the right to
assign this Agreement to any subsidiary, and all covenants or agreements
hereunder shall inure to the benefit of and be enforceable by or against its
successors or assigns.  The terms “successors” and “assigns” shall include any
corporation which buys all or substantially all of the Corporation’s assets, or
a controlling portion of its stock, or with which it merges or consolidates.

15.2                           This Agreement inures to the benefit of
Executive’s legal representative, executor, administrator, or heirs.  In the
event of Executive’s death prior to payment of any amounts earned and due under
this Agreement to Executive (excluding any severance payments and COBRA benefits
under Articles 12 or 13 of this Agreement), such payments shall be made to
Executive’s spouse, or is she is not survived by her spouse, then to her estate.

11


--------------------------------------------------------------------------------


ARTICLE 16

FAILURE TO DEMAND PERFORMANCE AND WAIVER

16.1                           Either parties failure to demand strict
performance and compliance with any part of this Agreement during Executive’s
employment or thereafter shall not be deemed to be a waiver of such party’s
rights under this Agreement or by operation of law.  Any waiver by either party
of a breach of any provision of this Agreement shall not operate as or be
construed as a waiver of any subsequent breach thereof.

ARTICLE 17

GOVERNING LAW AND VENUE

17.1                           The parties acknowledge that the Corporation’s
principal place of business is located in the State of Minnesota.  The parties
hereby agree that this Agreement shall be construed in accordance with the
internal laws of the State of Minnesota without regard to the conflict of laws
thereof.  The parties agree that the exclusive venue for any litigation
commenced by the Corporation or the Executive relating to this Agreement or
Executive’s employment shall be the state courts located in Hennepin County,
Minnesota and the United States District Court, District of Minnesota in
Hennepin County, Minnesota.  The parties waive any rights to object to venue as
set forth herein, including any argument of inconvenience for any reason.

ARTICLE 18

SURVIVAL

18.1                           The parties agree that Articles 7, 8 and 9 of
this Agreement, and those provisions necessary for the enforcement of Articles
7, 8 and 9 of this Agreement, shall survive termination of this Agreement and
termination of Executive’s employment for any reason.  The parties further agree
that both parties shall retain the right to enforce any rights or claims for
breach of this Agreement during its term or for breach of any provisions
required to be performed by the Executive or the Corporation or its successor(s)
after its term and such rights shall survive termination of this Agreement and
termination of Executive’s employment for any reason.

ARTICLE 19

UNDERSTANDINGS

19.1                           Executive hereby acknowledges that (a) the
Corporation informed her, prior to her accepting employment with the Corporation
under the terms and conditions set forth in this Agreement, that the restrictive
covenants contained in Articles 7, 8 and 9 of this Agreement would be required
as part of the terms and conditions of her employment with the Corporation under
this Agreement; (b) her employment with the Corporation under this Agreement
constitutes good and valuable consideration in exchange for the restrictive
covenants contained in Articles 7, 8 and 9 of this Agreement, (c) she has
carefully considered the restrictions contained in this Agreement and determined
that they are fair and reasonable, and necessary to protect the Corporation’s
legitimate business interests; and (d) the restrictions in this Agreement will
not unduly restrict Executive in securing other employment or earning a
livelihood in the event of her termination from the Corporation.

19.2                           By signing below, Executive authorizes the
Corporation to notify third parties (including, but

12


--------------------------------------------------------------------------------


not limited, Executive’s actual or potential future employers) of Articles 7, 8
and 9 of this Agreement, and those provisions necessary for the enforcement of
Articles 7, 8 and 9 of this Agreement, and Executive’s responsibilities
thereunder.

19.3                           Executive represents and warrants to the
Corporation that she has provided to the Corporation a true and correct copy of
her Covenant Not to Compete and Covenant Not to Solicit with Charming Shoppes,
Inc. made and entered into on July 25, 2007.  It has been determined in good
faith that such Covenants do not prevent, limit, or impair in any way the
performance by Executive of her obligations hereunder.  Executive further
represents and warrants to the Corporation that she is not under, or bound to be
under in the future, any other obligation to any person, firm, or corporation
that is or would be inconsistent or in conflict with this Agreement or would
prevent, limit, or impair in any way the performance by her of her obligations
hereunder.

19.4                           If Executive possesses any information that she
knows or should know is considered by any third party, such as a former employer
of Executive’s, to be confidential, trade secret, or otherwise proprietary,
Executive shall not disclose such information to the Corporation or use such
information to benefit the Corporation in any way.

19.5                           All notices, requests, demands, and other
communications hereunder shall be in writing and shall be deemed to have been
duly given when delivered in person, when delivered by an express delivery
service or courier service to the address listed below, or three (3) business
days after it is mailed, certified, return receipt requested, postage prepaid:

If to Executive, addressed to:

Lorna Nagler

2190 Strathshire Hall Lane

Powell, Ohio 43065

If to the Corporation, addressed to:

Larry Barenbaum

Chair of Board of Directors

Christopher & Banks Corporation

2400 Xenium Lane North

Plymouth, MN  55441

Any party hereto may, from time to time, by written notice to the other party,
designate a different address, or in the case of the Corporation a different
Board Chair, which shall be substituted for the one specified above for such
party.

ARTICLE 20

ENTIRE AGREEMENT

20.1                           The Corporation and Executive acknowledge that
this Agreement contains the full and complete agreement between and among the
parties, that there are no oral or implied agreements or other modifications not
specifically set forth herein, and that this Agreement supersedes any prior
agreements or

13


--------------------------------------------------------------------------------


understandings, if any, between the Corporation and Executive, whether written
or oral, including, without limitation, Larry Barenbaum’s letters to Executive
dated August 1, 2007 and August 14, 2007.  The parties further agree that no
modifications of this Agreement may be made except by means of a written
agreement or memorandum signed by the parties.  Notwithstanding anything in this
Agreement to the contrary, the Corporation expressly reserves the right to amend
this Agreement without Executive’s consent to the extent necessary to comply
with Code Section 409A, as it may be amended from time to time, and the
regulations, notices and other guidance of general applicability issued
thereunder.

ARTICLE 21

COUNTERPARTS

21.1                           This Agreement may be executed simultaneously in
two or more counterparts, each of which shall be deemed an original and all of
which, when taken together, constitute one and the same document.  The signature
of any party to any counterpart (including signatures transmitted by facsimile)
shall be deemed a signature to, and may be appended to, any other counterpart.

IN WITNESS WHEREOF, the Corporation has hereunto signed its name and Executive
hereunder has signed her name, all as of the day and year first above written.

 

 

CHRISTOPHER & BANKS CORPORATION

 

 

 

 

Date:

8/30/07

 

By:

/s/ Larry Barenbaum

 

 

 

Larry Barenbaum

Chairman of the Board

 

 

 

 

 

 

EXECUTIVE

Date:

8/30/07

 

/s/ Lorna Nagler

 

 

Lorna Nagler

 

 

 

 

14


--------------------------------------------------------------------------------


EXHIBIT A

Your employment agreement provides for the future grant of 40,000 shares of
Restricted Stock on each of May 31, 2008, 2009, 2010 and 2011 which grants shall
each be subject to a risk of forfeiture that shall lapse for each grant on the
date that is one year after the date of that grant (the grant “anniversary
date”) provided that (i) you have been continuously employed by the Company
through such anniversary date and have not given any notice of resignation
before or on that date and (ii) the Company has satisfied certain performance
conditions for the fiscal year in which the grant was made, as described below
(these are consistent with those set forth in the restricted stock agreements of
other executives) or such alternative performance criteria that you and the
Company mutually agree upon.

Unless alternative conditions are agreed upon, which shall then control, the
lapse of the risk of forfeiture for each annual grant of restricted stock shall
be subject to the following performance conditions: (i) the Operating Income (as
defined below) for the fiscal year in which the grant was made must be greater
than the Operating Income in the prior fiscal year; and (ii) the Operating
Income for the fiscal year in which the grant was made is equal to or greater
than the Operating Income set forth in the budget for such fiscal year approved
by the Board of Directors before or shortly after the beginning of such fiscal
year (the “Budgeted Operating Income”).  For purposes of this offer, Operating
Income shall mean income before interest and taxes determined in accordance with
U.S. generally accepted accounting principles (“GAAP”) but prior to accruing
expense for any award hereunder and excluding the impact (whether positive or
negative) thereon of any change in accounting standards or extraordinary item as
defined by GAAP.  In addition to the foregoing, the risk of forfeiture shall
lapse for the following portion of each annual 40,000 share grant on the first
anniversary of such grant if condition (i) above is satisfied, and regarding
condition (ii), the Operating Income for the fiscal year in which the grant was
made is at least 95% of the Budgeted Operating Income.  At 95% of Budgeted
Operating Income the risk of forfeiture shall lapse with respect to 50% of the
available shares under the grant (20,000 shares) and the number of shares will
increase by an additional .10% of the eligible shares for each basis point over
95%, such that the risk of forfeiture shall lapse for 100% of the eligible
shares (or 40,000 shares) at 100% of the Budgeted Operating Income.

In the event the Company modifies the performance conditions described above for
any other executive officer of the Company in a manner favorable to such
executive officer, the Company will modify your agreement in the same manner.

15


--------------------------------------------------------------------------------


EXHIBIT B

RELEASE OF CLAIMS

I, Lorna Nagler, agree as follows:

1.                                       Release of Claims.  Specifically in
consideration of the severance pay and benefits described in my Executive
Employment Agreement, to which I would not otherwise be entitled, by signing
this Release of Claims, I, for myself and anyone who has or obtains legal rights
or claims through me, agree to the following:

a.                                       I hereby release, agree not to sue, and
forever discharge Christopher & Banks (as defined below) of and from any and all
manner of claims, demands, actions, causes of action, administrative claims,
liability, damages, claims for punitive or liquidated damages, claims for
attorney’s fees, costs and disbursements, individual or class action claims, or
demands of any kind whatsoever, I have or might have against them or any of
them, whether known or unknown, in law or equity, contract or tort, arising out
of or in connection with my employment with Christopher & Banks, or the
termination of that employment, or otherwise, and however originating or
existing, from the beginning of time through the date of my signing this Release
of Claims.

b.                                      This release includes, without limiting
the generality of the foregoing, any claims I may have for wages, bonuses,
commissions, penalties, deferred compensation, vacation pay, severance benefits,
employee benefits (except those listed in Section 1(d)), defamation, invasion of
privacy, negligence, emotional distress, breach of contract, estoppel, improper
discharge (based on contract, common law, or statute, including any federal,
state or local statute or ordinance prohibiting discrimination or retaliation in
employment), violation of the United States Constitution, the Minnesota
Constitution, the Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq.,
the Minnesota Human Rights Act, Minn. Stat. § 363A.01 et seq., Title VII of the
Civil Rights Act, 42 U.S.C. § 2000e et seq., the Americans with Disabilities
Act, 42 U.S.C. § 12101 et seq., the Employee Retirement Income Security Act of
1974, 29 U.S.C. § 1001 et seq., the Family and Medical Leave Act, 29 U.S.C. §
2601 et seq., the National Labor Relations Act, 29 U.S.C. § 151 et seq., the
Worker Adjustment and Retraining Notification Act, 29 U.S.C. § 2101 et seq., the
Sarbanes-Oxley Act, 15 U.S.C. § 7201 et seq., any claim arising under Minn.
Stat. Chapters 177 and 181, Minn. Stat. § 176.82, Minn. Stat. § 181.932, and any
claim for retaliation, harassment or discrimination based on sex, race, color,
creed, religion, age, national origin, marital status, sexual orientation,
disability, status with regard to public assistance, military status or any
other protected class, or sexual or other harassment.  I hereby waive any and
all relief not provided for in the Executive Employment Agreement.  I understand
and agree that, by signing this Release of Claims, I waive and release any past,
present, or future claim to employment with Christopher & Banks.

c.                                       If I file, or have filed on my behalf,
a charge, complaint, or action, I agree that the payments and benefits described
in my Executive Employment Agreement are in complete satisfaction of any and all
claims in connection with such charge, complaint, or action and I waive, and
agree not to take, any award of money or other damages from such charge,
complaint, or action.

d.                                      I am not, by signing this Release of
Claims, releasing or waiving (1) any vested interest I may have in any 401(k) or
profit sharing plan by virtue of my employment with Christopher & Banks, (2) any
rights or claims that may arise after this Release of Claims is signed, (3) the
post-employment payments and benefits specifically promised to me under the
Executive Employment Agreement, (4) the right to institute legal

16


--------------------------------------------------------------------------------


action for the purpose of enforcing all of the provisions of the Executive
Employment Agreement, (5) my rights to indemnification and/or insurance for my
acts or omissions that occurred within the scope of my employment with
Christopher & Banks, (6) any rights I may have under state unemployment
compensation benefits law, (7) any rights I may have under workers compensation
benefits laws, or (8) the right to file a charge of discrimination with a
governmental agency, although, as noted above, I agree that I will not be able
to recover any award of money or damages if I file such a charge or have a
charge filed on my behalf.

e.                                       Christopher & Banks, as used in this
Release of Claims, shall mean Christopher & Banks Corporation, Christopher &
Banks, Inc., and its and their subsidiaries, divisions, affiliated or related
entities, insurers, and its and their present and former officers, directors,
shareholders, trustees, employees, agents, attorneys, representatives and
consultants, and the successors and assigns of each, whether in their individual
or official capacities, and the current and former trustees or administrators of
any pension or other benefit plan applicable to the employees or former
employees of Christopher & Banks, in their official and individual capacities.

2.                                       Notice of Right to Consult Attorney and
Twenty-One (21) Calendar Day Consideration Period.  By signing this Release of
Claims, I acknowledge and agree that Christopher & Banks has informed me by this
Release of Claims that (1) I have the right to consult with an attorney of my
choice prior to signing this Release of Claims, and (2) I am entitled to
twenty-one (21) calendar days from the receipt of this Release of Claims to
consider whether the terms are acceptable to me.  Christopher & Banks encourages
me to use the full 21-day period to consider this Release of Claims but I have
the right, if I choose, to sign this Release of Claims prior to the expiration
of the twenty-one (21) day period.

3.                                       Notification of Rights under the
Minnesota Human Rights Act (Minn. Stat. Chapter 363A) and the Federal Age
Discrimination in Employment Act (29 U.S.C. § 621 et seq.).  Christopher & Banks
hereby notifies me of my right to rescind the release of claims contained in
this Release of Claims with regard to claims arising under the Minnesota Human
Rights Act, Minnesota Statutes Chapter 363A, within fifteen (15) calendar days
of my signing this Release of Claims, and with regard to my rights arising under
the federal Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq.,
within seven (7) calendar days of my signing this Release of Claims.  The two
rescission periods shall run concurrently.  In order to be effective, the
rescission must (a) be in writing; (b) delivered to [name], [title], Christopher
& Banks Corporation, 2400 Xenium Lane North, Plymouth, MN 55441 by hand or mail
within the required period; and (c) if delivered by mail, the rescission must be
postmarked within the required period, properly addressed to [name], as set
forth above, and sent by certified mail, return receipt requested.  This Release
of Claims will be effective upon the expiration of the 15-day period without
rescission.  I understand that if I rescind any part of this Release of Claims
in accordance with this paragraph, I will not receive the post-employment
payments and benefits described in the Executive Employment Agreement and I will
be obligated to return any such payments and benefits if already received.

4.                                       Non-Disparagement.  I promise and agree
not to disparage Christopher & Banks (as defined in Section 1(e) above). 
Likewise, Christopher & Banks’ Board of Directors and those management-level
employees of Christopher & Banks who are aware of this Agreement promise and
agree not to disparage you.

5.                                       Acknowledgment of Reading and
Understanding.  By signing this Release of Claims, I acknowledge that I have
read this Release of Claims, and understand that the release of claims is a full
and final release of all claims I may have against Christopher & Banks and the
other entities and individuals covered by the release.

17


--------------------------------------------------------------------------------


By signing, I also acknowledge and agree that I have entered into this Release
of Claims knowingly and voluntarily.

ACKNOWLEDGMENT AND SIGNATURE

By signing below, I, Lorna Nagler, acknowledge and agree to the following:

·                  I have had adequate time to consider whether to sign this
Release of Claims.

·                  I have read this Release of Claims carefully.

·                  I understand and agree to all of the terms of the Release of
Claims.

·                  I am knowingly and voluntarily releasing my claims against
Christopher & Banks to the extent expressly set forth in this Release of Claims.

·                  I have not, in signing this Release of Claims, relied upon
any statements or explanations made by Christopher & Banks except as for those
specifically set forth in this Release of Claims and the Executive Employment
Agreement.

·                  I intend this Release of Claims to be legally binding.

·                  I am signing this Release of Claims on or after my last day
of employment with Christopher & Banks.

Accepted this        day of                                ,         .

 

 

Lorna Nagler

 

18


--------------------------------------------------------------------------------